DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on January 30, 2020.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both “arrow” in Para 0025 and “architecture” in Para 0040.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 154, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Parts 24 and 43 in Fig 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 20, it is unclear what performs the “detecting a sensor problem with the track characteristic sensor” step, rendering the claim indefinite.  The independent claim 16 describes “A method of forming a track assembly for a track vehicle”.  However, this step in claim 20 does not appear to be related to forming a track assembly for a track vehicle.  Additionally, there are no elements claimed that are capable of detecting a sensor problem with the track characteristic sensor, resulting in it being unclear how this is performed.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al. (US 20180265145; hereinafter Todd; already of record from IDS).
In regards to claim 1, Todd discloses of a track for mounting on a track vehicle (Abstract, Fig 8 and 17), the track comprising:
a continuous belt having a sensor receiving cavity disposed therein, the sensor receiving cavity being sized to removably receive a track characteristic sensor (Fig 7 and 10, Para 0084, 0133, 0127, 0103); and
an inner surface feature shaped to engage a corresponding feature on a drive roller, of a track vehicle, to be driven by the drive roller to propel the track vehicle over a surface (Para 0074-0075, Figs 8 and 17).
In regards to claim 2, Todd discloses of the track of claim 1 wherein the continuous belt is molded and wherein the sensor receiving cavity comprises a molded cavity that is molded into the track during molding of the track (Para 0146, 0129).
In regards to claim 3, Todd discloses of the track of claim 1 wherein the sensor receiving cavity is formed in the track after the belt is molded (Para 0127, 0143).
In regards to claim 4, Todd discloses of the track of claim 1 and further comprising:
a cavity closure configured to close the sensor receiving cavity, so the sensor is captured within the sensor receiving cavity by the closure, the closure being openable to replace the sensor (Para 0133, 0127).
In regards to claim 5, Todd discloses of the track of claim 1 and further comprising:
a sensor receiving element disposed within the sensor receiving cavity and defining a structural housing with an opening sized to receive the sensor (Para 0103, 0127-0130, Fig 10).
In regards to claim 6, Todd discloses of the track of claim 5 and further comprising:
a closure configured to close the opening in the structural housing, so the sensor is captured within the structural housing, the closure being openable to replace the sensor (Para 0103, 0127-0130, 0133, Fig 10).
In regards to claim 7, Todd discloses of the track of claim 1 and further comprising:
a plurality of lugs disposed on an exterior surface of the continuous belt and wherein the sensor receiving cavity is formed in one of the plurality of lugs (Fig 10, Para 0103, 0131).
In regards to claim 8, Todd discloses of the track of claim 1 and further comprising:
a track characteristic sensor disposed within the sensor receiving cavity (Para 0012, 0073).
In regards to claim 9, Todd discloses of the track of claim 8 wherein the sensor receiving cavity has an inner periphery sized to frictionally retain an exterior surface of a housing of the track characteristic sensor during operation of the track vehicle (Para 0127, 0130, Fig 10).
In regards to claim 10, Todd discloses of the track of claim 1 wherein the continuous belt is formed of rubber (Para 0073-0074).
In regards to claim 11, the claim recites analogous limitations to claims 1 and 4, and is therefore rejected on the same premise.  
In regards to claim 12, Todd discloses of a radio frequency identification (RFID) sensor (Para 0132, 0088, 0098, 0122).
In regards to claim 13, the claim recites analogous limitations to claims 6 and 9, and is therefore rejected on the same premise.  
In regards to claim 14, the claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  
In regards to claim 15, the claim recites analogous limitations to claims 5 and 9, and is therefore rejected on the same premise.  
In regards to claims 16-19, the claims recite analogous limitations to claims 1-4, respectfully, and are therefore rejected on the same premise.  
In regards to claim 20, Todd discloses of the method of claim 19 and further comprising:
detecting a sensor problem with the track characteristic sensor (Para 0011, 0029, 0139, 0141, 0169);
opening the closure (Para 0127-0130);
replacing the track characteristic sensor with a different track characteristic sensor (Para 0127-0130); and
closing the sensor receiving cavity with the closure (Para 0127-0130).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Upchurch et al. (US 20140320278) discloses of a cavity within a wheel that can be replaced with a sensor. 
Kile (US 20140116808) discloses of removably attaching a sensor within a hole of a wheel of a vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663